IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-82,566-01; WR-82,566-02; WR-82,566-03; WR-82,566-04;
                          WR-82,566-06; WR-82,566-07


                     EX PARTE ISAIAS LUJAN PALACIOS, Applicant


           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. CR36475A; CR36477A; CR26475B; CR26477B; CR36475C; CR36477C
          IN THE 142ND DISTRICT COURT FROM MIDLAND COUNTY


       Per curiam.

                                          ORDER

       Applicant was convicted of aggravated assault and sentenced to twenty years’ imprisonment

in both of these cause numbers. The Eleventh Court of Appeals affirmed his conviction. Parks v.

State, Nos. 11-11-00084-CR & 11-11-000850CR (Tex. App.—Eastland April 11, 2013)(not

designated for publication). Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       On January 28, 2015, this Court denied application numbers WR-82,566-01 & WR-82,566-

02 based on the findings of the trial court without a hearing. On February 18, 2015, this Court
                                                                                                      2

denied application numbers WR-82,566-03 & WR-82,566-04 based on the findings of the trial court

without a hearing. On February 23, 2022, this Court received a third set of applications, WR-82,566-

06 & WR-82,566-07 in the same trial court cause numbers alleging that there was prosecutorial

misconduct in the review of his initial two sets of habeas applications in Midland County. It has

been determined that former assistant district attorney Ralph Petty was paid by the district judges to

work on Applicant’s earlier 11.07 applications at the same time as he was employed as an appellate

prosecutor by the Midland County District Attorney’s office. That dual employment was not

disclosed to this Court or Applicant at the time his earlier applications were under consideration.

       While it does not appear that Petty’s dual employment affected the pre-trial, trial, or appellate

proceedings in Applicant’s case, the undisclosed employment relationship between the District

Judge who presided over the initial habeas proceedings in this case and the prosecutor who

simultaneously represented the State in the same proceeding leads us to conclude that Applicant was

deprived of his due process rights to fair consideration of his claims in the first two sets of habeas

applications. Therefore, this Court now reconsiders on its own motion the denials without written

order on the findings of the trial court of application numbers WR-82,566-01; WR-82,566-02; WR-

82,566-03 & WR-82,566-04.

       However, after an independent review of the records in these cases without consideration of

the trial court’s findings of fact and conclusions of law, this Court believes that Applicant’s claims

are refuted by those records. Therefore, after reconsideration on the Court’s own motion, relief is

again denied in cause numbers WR-82,566-01; WR-82,566-02; WR-82,566-03 & WR-82,566-04.

       Applicant’s third set of applications, cause numbers WR-82,566-06 & WR-82,566-07 are

dismissed as moot.
                        3

Filed: March 30, 2022
Do not publish